
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.2

This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement dated as of November 26, 2001 among Purchaser (as
defined below), the Company (as defined below) and LaSalle Bank National
Association, to the indebtedness (including interest) owed by the Company
pursuant to that certain Amended and Restated Credit Agreement dated as of
August 14, 2001 among the Company and LaSalle Bank National Association, as such
Credit Agreement has been and hereafter may be amended, supplemented or
otherwise modified from time to time and to indebtedness refinancing the
indebtedness under that agreement as contemplated by the Subordination and
Intercreditor Agreement; and each holder of this instrument, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of the Subordination
and Intercreditor Agreement.


CTN MEDIA GROUP, INC.

SUBORDINATED BRIDGE NOTE


 
   
$1,500,000.00   November 26, 2001

    FOR VALUE RECEIVED, CTN Media Group, Inc., a Delaware corporation (the
"Company"), hereby promises to pay to the order of U-C Holdings, L.L.C.
("Purchaser") the principal sum of

    One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00)

together with interest thereon calculated from the date hereof in accordance
with the provisions of this Note.

    This Note was issued pursuant to a Subordinated Bridge Note Purchase
Agreement, dated as of November 26, 2001 (as amended and modified from time to
time, the "Purchase Agreement"), between the Company and certain investors, and
this Note is one of the "Notes" referred to in the Purchase Agreement. The
Purchase Agreement contains terms governing the rights of the holder of this
Note, and all provisions of the Purchase Agreement are hereby incorporated
herein in full by reference. Except as otherwise indicated herein, capitalized
terms used in this Note have the same meanings set forth in the Purchase
Agreement.

    1.  Payment of Interest. Except as otherwise expressly provided in Section
2.06 or Section 5.02 of the Purchase Agreement, interest shall accrue at the
rate of twelve percent (12%) per annum (computed on the basis of a 360-day year
and the actual number of days elapsed in any year) on the unpaid principal
amount of this Note outstanding on a daily basis, or (if less) at the highest
rate then permitted under applicable law. The Company shall pay to the holder of
this Note all accrued interest on the earlier to occur of 90 days following (a)
the scheduled maturity of the indebtedness owed by the Company pursuant to that
certain Amended and Restated Credit Agreement dated as of August 14, 2001 among
the Company and LaSalle Bank National Association, as amended, supplemented or
modified from time to time (the "Credit Agreement"), or (b) the discharge of the
indebtedness owed by the Company pursuant to the Credit Agreement (the "Maturity
Date"), unless the Note has been converted prior to the Maturity Date pursuant
to Section 2.06 of the Purchase Agreement. Unless prohibited under applicable
law, in accordance with Section 2.06 of the Purchase Agreement, after the
Commitment Termination Date, any accrued but unpaid interest shall bear interest
at the rate of eighteen percent (18%) per annum (computed on the basis of a
360-day year and the actual number of days elapsed in any year) on the unpaid
interest on a daily basis, or (if less) at the highest rate then permitted under
applicable law. Interest shall accrue on any principal payment due under this
Note until such time as payment therefor is actually delivered to the holder of
this Note.

    2.  Payment of Principal. The Company shall pay the principal amount of
$1,500,000.00 (or such lesser principal amount then outstanding) to the holder
of this Note on the Maturity Date, together with all accrued and unpaid interest
on the principal amount being repaid, unless this Note has been

--------------------------------------------------------------------------------

converted prior to the Maturity Date pursuant to the terms of this Note and the
Purchase Agreement. In accordance with Section 2.06 of the Purchase Agreement,
any principal amount which is outstanding after the Commitment Termination Date
shall bear interest at the rate of eighteen percent (18%) per annum (computed on
the basis of a 360-day year and the actual number of days elapsed in any year)
on the unpaid principal amount of this Note outstanding on a daily basis, or (if
less) at the highest rate then permitted under applicable law.

    3.  Prepayment. The Company may prepay amounts due on this Note in whole or
in part without penalty or premium at any time after three Business Days' notice
to the holder so long as such holder has not elected to convert this Note prior
to the date of prepayment. Any payment of principal by the Company will be
accompanied by all accrued and unpaid interest on the principal sum being
repaid. The holder of this Note will note all partial payments of principal and
accompanying payments of interest on the face or reverse side of this Note.

    4.  Security Interest. The Company's obligations under this Note and under
the Purchase Agreement are secured by security interests and liens granted under
the Subordinated Security Agreement, which security interests and liens of are
subordinate to the security interests and liens of LaSalle Bank National
Association.

    5.  Transfer and Exchange; Replacement; Cancellation.

    5.1. Transfer and Exchange. Subject to the restrictions on transfer set
forth in the Purchase Agreement and in the Subordination Agreement, upon
surrender of any Note for transfer or for exchange to the Company at its
principal office, the Company at its expense will (subject to the conditions set
forth herein and in the Purchase Agreement) execute and deliver in exchange
therefor a new Note or Notes, as the case may be, as requested by the holder or
transferee, which aggregate the unpaid principal amount of such Note, issued as
such holder or transferee may request, dated so that there will be no gain or
loss of interest on such surrendered Note and otherwise of like tenor. The
issuance of new Notes shall be made without charge to the holder(s) of the
surrendered Note for any issuance tax in respect thereof or other cost incurred
by the Company in connection with such issuance.

    5.2. Replacement. Upon receipt of evidence reasonably satisfactory to the
Company (an affidavit of the holder of this Note shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any Note and, in the
case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company (provided that, if the holder is a
financial institution or other institutional investor, its own agreement shall
be satisfactory), or, in the case of any such mutilation, upon the surrender of
such Note to the Company at its principal office, the Company shall (at its
expense) execute and deliver, in lieu thereof, a new Note of the same class and
representing the same rights represented by such lost, stolen, destroyed or
mutilated Note and dated so that there will be no loss of interest on such Note.
Any Note in lieu of which any such new Note has been so executed and delivered
by the Company shall not be deemed to be an outstanding Note for any purpose of
the Purchase Agreement.

    5.3. Cancellation. After all principal, accrued interest, premium and all
other amounts at any time owed on this Note have been paid in full, this Note
shall be surrendered to the Company for cancellation.

    6.  Place of Payment. Payments of principal, interest and other amounts
shall be made by wire transfer of immediately available funds to the account of
the holder hereof as specified by prior written notice to the Company. Any
payment received by the holder of this Note after 1:00 P.M. (Chicago time) on
any day, will be deemed to have been received on the next following Business
Day.

    7.  Business Days. If any payment is due, or any time period for giving
notice or taking action expires, on a day which is not a Business Day, the
payment shall be due and payable on, and the time

2

--------------------------------------------------------------------------------

period shall automatically be extended to, the next Business Day immediately
following, and interest shall continue to accrue at the required rate hereunder
until any such payment is made.

    8.  Governing Law. This Note shall be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

    9.  Usury Laws. It is the intention of the Company and the holder of this
Note to conform strictly to all applicable usury laws now or hereafter in force,
and any interest payable under this Note shall be subject to reduction to the
amount not in excess of the maximum legal amount allowed under the applicable
usury laws as now or hereafter construed by the courts having jurisdiction over
such matters. If the maturity of this Note is accelerated by reason of voluntary
prepayment by the Company or otherwise, then earned interest may never include
more than the maximum amount permitted by law, computed from the date hereof
until payment, and any interest in excess of the maximum amount permitted by law
shall be canceled automatically and, if theretofore paid, shall at the option of
the holder hereof either be rebated to the Company or credited on the principal
amount of this Note, or if this Note has been paid, then the excess shall be
rebated to the Company. The aggregate of all interest (whether designated as
interest, service charges, points or otherwise) contracted for, chargeable, or
receivable under this Note shall under no circumstances exceed the maximum legal
rate upon the unpaid principal balance of this Note remaining unpaid from time
to time. If such interest does exceed the maximum legal rate, it shall be deemed
a mistake and such excess shall be canceled automatically and, if theretofore
paid, rebated to the Company or credited on the principal amount of this Note,
or if this Note has been repaid, then such excess shall be rebated to the
Company.

* * * * * *

3

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned has duly executed this Subordinated
Bridge Note as of the date first written above.

    CTN MEDIA GROUP, INC.
 
 
By:
 
/s/ NEIL H. DICKSON   

--------------------------------------------------------------------------------

Neil H. Dickson
Its: Chief Operating Officer

4

--------------------------------------------------------------------------------



QuickLinks


CTN MEDIA GROUP, INC. SUBORDINATED BRIDGE NOTE
